  19-12318-shl        Doc 25-1 Filed 03/16/20 Entered 03/16/20 16:27:23                    Affidavit of
                           Eric Kahan Esq. in Support Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re:
                                                                Chapter 11
RELGOLD, LLC,                                                   Case No. 19-12318 (shl)

                                    Debtor.
------------------------------------------------------------X

 AFFIDAVIT OF ERIC KAHAN, ESQ. IN SUPPORT OF APPLICATION FOR
AN ORDER AUTHORIZING EMPLOYMENT AND RETENTION OF SPERBER
 DENEBERG & KAHAN PC AS SPECIAL LANDLORD/TENANT COUNSEL
        TO THE DEBTOR, NUNC PRO TUNC TO MARCH 1, 2020

STATE OF NEW YORK                           )
                                            ) ss:
COUNTY OF NEW YORK                          )

        ERIC KAHAN, ESQ. an attorney duly admitted to practice law in the Courts of the State

of New York, states the following to be true under the penalties of perjury:

        1.       I a partner with the law firm of Sperber Deneberg Kahan, P.C. (“SDK”)

maintaining an office at 48 West 37th Street, New York, New York.

        2.       I submit this affidavit in support of the application (“Application”) of the above-

captioned debtor and debtor-in-possession (the “Debtor”) pursuant to §327(e) of title 11 of the

United States Code, 11 U.S.C. §§101, et seq. (the “Bankruptcy Code”), Rules 2014(a) and 6003 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), for the entry of an order

authorizing the retention of SDK as Special Landlord/Tenant Litigation Counsel to the Debtor.

Unless otherwise stated, I am fully familiar with the facts set forth in this affidavit.

        3.       The Debtor has requested, and I have agreed, subject to Court approval, to

represent and advise the Debtor pursuant to § 327(e) of the Bankruptcy Code in connection with

landlord/tenant rent collection summary proceedings against the Debtor’s tenants.
  19-12318-shl        Doc 25-1 Filed 03/16/20 Entered 03/16/20 16:27:23                Affidavit of
                           Eric Kahan Esq. in Support Pg 2 of 2



       4.      Neither I, nor any associates or paraprofessionals of SDK have any connection

with the Debtor, creditors, any other party in interest, their respective attorneys and accountants,

the United States Trustee or any person employed in the office of the United States Trustee.

       5.      Deponent and Deponent’s firm neither represent nor hold any interest adverse to

the Debtor or the estate with respect to the matters on which such attorneys are to be employed

pursuant to § 327(e) of the Bankruptcy Code which would preclude it from acting as special

litigation counsel.

       6.      SDKs shall apply to the Court for allowance of compensation and reimbursement

of expenses in accordance with the applicable provisions of the Bankruptcy Code, Bankruptcy

Rules and Orders of this Court.

       7.      The Attorney’s billing rates for this matter are as follows:

               Range of hourly rates for legal personnel:

               Partners               $375 to $425 per hour
               Associates             $300 to $325 per hour
               Paralegals             $75 to $95 per hour


       8.      SDK did not receive a pre- or post-petition retainer.

       9.      As special counsel, SDK will be paid for legal services rendered upon application

duly filed with this Court pursuant to Bankruptcy Code §330.

       10.     I know of no reason why SDK cannot act as special counsel to the Debtor, and

respectfully request that it be appointed as such, nunc pro tunc to March 1, 2020.


                                                      _/s/ Eric Kahan_____________________
Sworn to before me this                                       ERIC KAHAN, ESQ.
16th day of March, 2020

__/s/ Jaqueline M. Handel___________
NOTARY PUBLIC



                                                  2
